Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 6, 2014

                                        No. 04-14-00296-CR

                                     EX PARTE Alvin RYALS

                                Original Habeas Corpus Proceeding 1

                                               ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On April 28, 2014, relator filed a pro se petition for writ of habeas corpus and petition for
writ of prohibition. The court has determined that it is without jurisdiction to consider the relief
requested. Accordingly, relator’s petitions for writ of habeas corpus and prohibition are
DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on May 6th, 2014.


                                                                _____________________________
                                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2014.



                                                                _____________________________
                                                                Keith E. Hottle
                                                                Clerk of Court




1
  This proceeding arises out of Cause Nos. CR41515 and CR41627, styled The State of Texas v. Alvin Ryals,
pending in the 142nd District Court, Midland County, Texas, the Honorable George D. Gilles presiding.